DETAILED ACTION

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 7-12, 14-16, and 18-20 are pending.
Claims 6, 13 and 17 are cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/17/2022 has been entered.

Response to Arguments
First, Applicant argues that the Office Action (03/21/2022) was improperly made final.   Specifically, Applicant argues that the amendments “add patentably distinct features there were not previously recited.”  See Remarks at 6.  Applicant also argues that the “Office Action includes new grounds of rejection, and the instant Office Action should not be a final Office Action.”  See Remarks at 6-7 (“… the Office Action cited a Peltier cooler disclosed by [] Dhillon [] in combination with temperature sensors and a processor of [] Adanny. … None of these elements (i.e., Dhillon 's Peltier cooler nor Adanny's processor) were even mentioned in the prior Office Action (dated 11/12/2021).”).
Applicant’s first argument has been fully considered but it is not persuasive.  
The MPEP §706.07(b) provides two criteria by which to determine when a Final Rejection is proper as first action.   The two criteria are (A) whether the amended claims are directed to an invention that is identical to or patentably indistinct from the invention previously claimed; and (B) whether the amended claims would have been rejected on the grounds and prior art of record had they been entered before the filing of RCE.  MPEP §706.07(b) states:
The claims of an application for which a request for continued examination (RCE) has been filed may be finally rejected in the action immediately subsequent to the filing of the RCE (with a submission and fee under 37 CFR 1.114 ) where all the claims in the application after the entry of the submission under 37 CFR 1.114  and any entered supplemental amendments (A) are either identical to or patentably indistinct from the claims in the application prior to the entry of the submission under 37 CFR 1.114,  and (B) would have been properly finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to the filing of the RCE under 37 CFR 1.114.

Concerning criteria (A), even though the amended claims recite new features that were not previously claimed (e.g., skin-contact detection electrode), the amended claims are not directed to an invention that is patentably distinct.  The same invention can be implemented with different sorts of sensors, such as a capacitance sensor.  As the instant Specification states: “In some implementations, device 100 can also include skin-contact electrode 220. A portion of insulator 130 can be interposed between skin-contact electrode 220 and the skin-contacting outer surface of insulator 130. Accordingly, a capacitance is created between skin-contact electrode 220 and the skin-contacting outer surface of insulator 130.”  See [0053] (emphasis added).  So, criterion (A) is satisfied.
Criterion (B) is also satisfied because, even though Examiner cited to portions of the prior art references that were not previously cited, Examiner did not advance a new ground of rejection.  See, e.g., MPEP § 1207.03(a)(II) (“1. Citing a different portion of a reference to elaborate upon that which has been cited previously. … 5. Considering, in order to respond to applicant’s arguments, other portions of a reference submitted by the applicant.”).
So, because criteria (A) and (B) are satisfied the Final Rejection is proper.
Second, Applicant argues that the prior art of record does not teach providing a capacitance signal.  See Remarks at 7-8.  
Applicant’s second argument has been fully considered but it is moot given the new grounds of rejection, as discussed below.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dhillon et al. (US 20140121728 A1, May 1, 2014) (hereinafter “Dhillon”) in view of Kader (US 20120065575 A1, March 15, 2012), Adanny (US 20150032092 A1, January 29, 2015), and Fung et al. (US 20150345985 A1, December 3, 2015) (hereinafter “Fung”).
Regarding claims 1, 4, 19, and 20, Dhillon teaches a skin treatment device (10, Fig. 2) comprising: a housing (30, Fig. 2; [0058]); a first electrode (e.g., 34/38, Figs, 1, 2), at least a portion of the first electrode extending from the housing; a second electrode (e.g., 42/46, Figs. 1, 2), at least a portion of the second electrode extending from the housing; an insulator coupled to the housing and interposed between the first electrode and the second electrode (insulation positioned around a portion of the needles of the electrodes, [0108] - and thus between the first and second electrodes; see also Fig. 8 – insulating material around base portion 1922 of each electrode needle 1920, [0109]); a camera (300, Fig. 6; [0069]) coupled to the housing or the insulator; and a processor (e.g., 82, Fig. 3).
Dhillon does not expressly teach a processor configured to control the skin treatment device to deliver DC electroporation energy from the first electrode in response to identifying an image captured by the camera as a skin irregularity.  Dhillon teaches various waveforms resulting from interference.  See, e.g., [0085]-[0087].  Kader teaches DC electroporation.  See, e.g., [0011], [0016], [0032], [0059]-[0063].  Kader also teaches an on-board power source (e.g., 3, Fig. 1; [0061]).
Dhillon does not expressly teach performing image matching operations to control the treatment device.   Adanny teaches performing image matching operations (construed as image analysis) to control the treatment device.  See, e.g., [0046] ,[0049], [0078]-[0079] (disclosing image analysis to detect blemishes, wrinkles, scars, discolorations, and other abnormalities).
Dhillon does not expressly teach a skin-contact detection electrode is operative to provide a capacitance signal.  Fung teaches a skin-contact detection electrode is operative to provide a capacitance signal to the processor that is indicative of (i) whether the skin-contacting outer surface of the insulator is in contact with the surface of the skin and (ii) electrical properties of the skin.  See, e.g., [0015].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kader, Adanny, Fung with the invention taught by Dhillon such that the invention further comprises a skin-contact detection electrode embedded within the insulator or positioned on an opposite side of the insulator in comparison to the skin-contacting outer surface of the insulator such that the skin-contact detection electrode is positioned to be out of contact with the surface of the skin when the skin-contacting outer surface of the insulator is in contact with the surface of the skin; a processor configured to perform image matching operations and to control the skin treatment device to automatically initiate a delivery of electroporation energy from the first electrode in response to identifying, by the processor using the image matching operations, an image captured by the camera as a skin irregularity; and wherein the skin-contact detection electrode is operative to provide a capacitance signal to the processor that is indicative of (i) whether the skin-contacting outer surface of the insulator is in contact with the surface of the skin and (ii) electrical properties of the skin (as recited in claim 1); further comprising an on-board power source for supplying the DC electroporation energy (as recited in claim 4); wherein the processor is further configured to change the delivery of the DC electroporation energy based on the capacitance signal received from the skin-contact detection electrode (as recited in claim 19); further comprising changing, by the processor, the delivery of the DC electroporation energy based on the capacitance signal received from the skin-contact detection electrode (as recited in claim 20) in order to provide for a more effective treatment.
Regarding claims 8, 14-16, and 18, as discussed above, Dhillon (in view of Kader and Adanny) teaches a method for treating a patient, the method comprising: positioning a skin treatment device in contact with skin of the patient, the skin treatment device comprising: a housing; a first electrode, at least a portion of the first electrode extending from the housing; a second electrode, at least a portion of the second electrode extending from the housing; an insulator coupled to the housing and interposed between the first electrode and the second electrode; a skin-contact detection electrode embedded within the insulator or positioned on an opposite side of the insulator in comparison to the skin-contacting outer surface of the insulator such that the skin-contact detection electrode is positioned to be out of contact with the surface of the skin when the skin-contacting outer surface of the insulator is in contact with the surface of the skin; a camera coupled to the housing or the insulator; and a processor configured to perform image matching operations and to control the skin treatment device; receiving, by the processor, a capacitance signal from the skin-contact detection electrode that is indicative of (i) whether the skin-contacting outer surface of the insulator is in contact with the surface of the skin and (ii) electrical properties of the skin; and automatically initiating a delivery of DC electroporation energy from the first electrode in response to identifying, by the processor using the image matching operations, a first image captured by the camera as a skin irregularity (as recited in claim 8); further comprising ceasing the DC electroporation energy delivery based on identification, by the processor in a second image captured by the camera, of a reddening of skin at or near the skin irregularity (as recited in claim 14); further comprising increasing an intensity of the DC electroporation energy delivery based on a humidity detected by a humidity sensor of the skin treatment device (as recited in claim 15); further comprising increasing an intensity of the DC electroporation energy delivery based on a skin conductance detected by a pair of galvanic skin resistance (GSR) electrodes of the skin treatment device (as recited in claim 16); wherein the delivering DC electroporation energy comprises: emitting the DC electroporation energy from the first electrode; passing of the DC electroporation energy through the skin of the patient; and receiving of the DC electroporation energy by the second electrode (as recited in claim 18).
Regarding claims 9-12, Dhillon does not expressly teach the various dermatological conditions recited by the claims at issue.   Kader teaches that electroporation can be used to treat various dermatological conditions, such as wrinkles, stretch marks, discolorations, acne.  See, e.g., [0001], [0017], [0018].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kader with the invention taught by Dhillon (in view of Adanny) such that the method further comprises wherein the skin irregularity is a wrinkle (as recited in claim 9); wherein the skin irregularity is a cancerous or pre-cancerous lesion (as recited in claim 10); wherein the skin irregularity is a stretch mark or striae (as recited in claim 11); wherein the skin irregularity is: (i) acne or (ii) oral cancer of buccal mucosa, gums, or tongue (as recited in claim 12) in order to treat those conditions.  

Claims 2, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Dhillon in view of Kader, Adanny, and Fung, as applied to claim 1, and further in view of Ajiki et al. (US 20150182737 A1, July 2, 2015) (hereinafter “Ajiki”).
Regarding claims 2, 3, and 5, Dhillon teaches a skin treatment device, except comprising the various sensors recited by the claims at issue.  However, Dhillon teaches the criticality of various skin properties, such as temperature.  See, e.g., [0072], [0075].  Ajiki teaches a skin temperature sensor (e.g., [0126], [0200]) and a humidity sensor (e.g., [0166]-[0167]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ajiki with the invention taught by Dhillon (in view of Kader, Adanny, and Fung) such that the invention further comprises a skin temperature sensor (as recited in claim 2); a humidity sensor (as recited in claim 3); and a pair of galvanic skin resistance (GSR) electrodes for measuring conductance of skin (as recited in claim 5) in order to an optimize the treatment.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dhillon in view of Kader, Adanny, and Fung, as applied to claim 1, and further in view of Krespi et al. (US 20060047329 A1, March 2, 2006) (hereinafter “Krespi”).
Regarding claim 7, Dhillon teaches a skin treatment device, except wherein the device is configured as a hand-held toothbrush.  Krespi teaches an electroporation device configured as a hand-held toothbrush.  See, e.g., [0143].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Krespi with the invention taught by Dhillon (in view of Kader, Adanny, and Fung) such that the device is configured as a hand-held toothbrush, and wherein the hand-held toothbrush is configured to deliver DC electroporation (as recited in claim 7) in order to provide a convenient means for an effective treatment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT LUAN/Primary Examiner, Art Unit 3792